Title: To George Washington from Lafayette, 22 January 1792
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



Head Quarters Metz [France] January the 22d 1792
My dear General

This is a Very different date from that Which Had Announced to You My Return to the Sweets of Private life, a Situation Hitherto Not very familiar to me, But Which I, after fifteen Revolutionary Years, I Had Become Quite fit to Enjoy—I Have Given You an Account of the Quiete, and Rural Mode of Living I Had Adopted, in the Mountains Where I was Born, Having there a Good House, and a Late Mannor Now Unlorded into a Large farm, with an English Overseer for My Instruction, I felt Myself Very Happy Among My Neighbours, No More Vassals to me, Nor Any Body, and Had Given to My Wife and Rising family the only Quiete Weecks they Had for a long time—When the threats, and Mad preparations of the Refugees, and still more the Countinance they Had obtained in the dominions of our Neighbours Induced the National Assembly and the king to Adopt a More Vigourous System than Had Hitherto Been the Case.
Three Armies were formed—fifty thousand Men each on paper the Right and left ones Under Luckner and Rochambeau, that on the Center Under me. I Had Refused Every Public Emploïement that Had Been offered By the people, and still more Had I denied My Consent to My Being Appointed to Any Military Command—But When I saw our liberties and Constitution were seriously threatened and My Services Could be Usefully Emploïed in fighting for our old Cause, I Could no More Resist the Wishes of My Country Men, and as soon as the King’s Express Reached My farm I set our for Paris, from thence for this place, and dont think it Uninteresting for You, My dear General, to Add that I was Every where on the Road Most Affectionately welcomed.
Now the Surrounding German Princes Have Submitted to dismiss Every Armed Corps of Refugees, to forbid Every Recruiting,

Collecting, Equipping our Noble deserters, so that the poor fellows are Hunted By our Ambassadors from petty Courts to other Petty Courts—to Cut Short to Which, a formal Application will Be Made to the Emperor and diet of the Empire at Ratisbonne.
Monsieur the King’s Brother Has Been Constitutionally divested from His Right to Regency—So will the Younger Brother—they as well as Prince Condi and some others are to Be tried for their life (in their Absence) Before a National Court—Indeed Measures Have Been Heaped, and Rather Hurried to throw them out.
But the Most important Part of our Business is to know what Part the Great Powers of Europe Will act—that Every one Of them Hates us is obvious—But Notwithstanding they would Crush us to Pieces, they are Affraid to touch us, least their Subjects Catch What they Call the french Evil—We Have Boldly Asked the Emperor for a Cathegorick Answer By the 10th of february—a Bill Has passed with the Sanction of the King, declaring it infamy, and High treason to listen to the Proposal of Any Alteration WhatSoever, Any Negociation With Respect to the Principles and letter of the Constitutional act.
The Army I Command Will of Course be the first to Act. I am to Have twenty thousand Men to Garrison the frontiers from Montmedy to Bitche, and thirty thousand to take the field—I do not Hope to Come up at first Quite to those Numbers. But in Case I want Reinforcements, the National Guards Will Help me—I Will Send You an Exact Return of My Army when it is finally Arranged, for I Alwaïs Consider Myself, my dear general, as one of Your lieutenants on a detached Command.
The Regular Regiments are Short of their Complement—the Volonteer Bataïllons do Very Well in General, the Soldiers and Noncommissioned officers of the Army are Patriots But want discipline—a third part of the officers are good—an Other third Gone—the Remainder Very ill affected, and Will Soon I Hope go out—they are tolerably well Reimplaced—We Want General officers Most of them Being tories—I am going, and am the only one Whose Popularity Can Stand it, to establish, in Spite of the Clubs, and jacobine Clamours, a Most severe discipline, and I think the army afterwards will do Pretty Well.
M. d’orleans Can not Recover Himself from the Muddy

Swamp into which I have Kicked Him By the Middle of October 1789—and Whatever Happens to all Around Him, He Hardly Can Raise His Head Above the dirty Heap which Entangles Him on Every Side.
Adieu, My Beloved General, Remember me Most Respectfully to Mrs Washington—My Best Compliments wait on Hamilton, Knox, Jefferson, jay, Major Washington, Cokran, and all other friends—with Respectfully and filial love I am my dear general Your affectionate and dutiful friend

Lafayette

